DETAILED ACTION
Status of Claims
The amendment filed 10/19/2021 has been entered. Claims 1-17 remain pending.
The previous objection to the drawing is maintained. The previous 35 USC 112 rejection is withdrawn.
 With respect to the prior art, Applicant's arguments have been fully considered but they are not persuasive. The previous 35 USC 103 rejection of claims 1-6 and 8-17 is maintained and reiterated below. See Response to Arguments.

Drawings
The drawings are objected to because Figure 1B is missing scale bars. Figures 1A and 2A have scale bars that are illegible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0326079).
Regarding claim 1, Kim teaches a composite cathode active material for a lithium battery comprising:
common cathode active materials including LiFePO4 (para 0081) and LiCoO2 (para 0083); and
inorganic material including silicon carbide (para 0116).
According to Applicant’s specification, silicon carbide resides at the grain boundaries of the lithium transition metal-based material where the material was annealed at 800oC and as low as 700oC (published spec para 0028, 0030). The silicon carbide is mixed with the lithium transition metal-based material or their precursors and processed to form the cathode film (para 0029). Kim teaches preparing the composite cathode active material includes the inorganic material (para 0116) and sintering at temperature of about 400-900oC, which overlaps Applicant’s annealing range for producing silicon carbide residing at grain boundaries of the lithium transition metal-based particles, forming conductive pathways along the grain boundaries.
It would have been obvious to one of ordinary skill in the art before the effective filing date that heating in the above range results in silicon carbide residing at grain boundaries of the 
Regarding claims 2 and 15, Kim teaches the inorganic material may be in the form nanoparticles having an average diameter of 10 nm to 500 nm (para 0058), which overlaps Applicant’s claimed range of less than 100 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited particle size because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 3, 4, and 13, Kim teaches the inorganic material may be included in an amount of 0.01-10 wt.% (para 0063), which overlaps Applicant’s claimed range of less than 10 wt.% and less than 1 wt.%. See MPEP 2144.05.
Regarding claims 5 and 16, Kim teaches the inorganic material may be in the form nanoparticles (para 0058), interpreted as at least being spherical-like versus other disclosed shapes such as nanofiber or nanomesh (para 0057), where the aspect ratio of a sphere is 1.
Regarding claims 6 and 14, Kim teaches the inorganic material of the composite cathode active material may be in the form of a nanofiber (para 0057).
Regarding claims 8 and 17, Kim teaches LiCoO2 (para 0083) and with a sintering range of up to 900oC, the resulting theoretical density and grain size will be inherently present.
Regarding claim 9, Kim teaches the anode may be a lithium metal (para 0089) and an organic electrolyte (para 0100).
Regarding claim 10, Kim teaches, alternatively, the electrolyte may be in a solid phase (para 0099), which results in an all solid state battery.
Regarding claim 11, Kim teaches the anode may be a metal that is alloyable with lithium (para 0089), conducting agent (para 0095) (commonly carbon material) and an organic electrolyte (para 0100).
Regarding claim 12, Applicant’s attention is directed to claims 1 and 3 above. With respect to crystalline silicon carbide, Kim teaches both amorphous and crystalline forms for the inorganic species boron nitride (para 0056). Silicon carbide is also found as amorphous and crystalline. Moreover, based on the process described in claim 1 above, after high temperature thermal treatment, crystalline silicon carbide will result.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use crystalline silicon carbide since silicon carbide comes in the forms of crystalline or amorphous and Kim teaches both options for the boron nitride species. Alternatively, the crystalline structure would be inherently present after high temperature thermal treatment of the cathode material.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: although an inorganic material may be in the form of a nanofiber with an inherent aspect ratio, Kim does not expressly teach the aspect ratio.

Response to Arguments
Applicant argues Kim discloses a different structure than the structure claimed because Kim uses a precursor of the compound, and the process is sintering. Applicant discloses annealing and spray drying with the as-deposited film annealed at elevated temperatures.
In response, at paragraph [0029] of Applicant’s published specification, Applicant states “[t]he silicon carbide is mixed with the lithium transition metal-based material or their precursors”. With respect to annealing and sintering, because Applicant started with a lithium transition metal-based material, the process is viewed as annealing since active material particles did not have to be grown. Starting with precursors, the active materials are grown, hence the process is viewed as sintering. In any case, with temperatures overlapping Applicant’s claimed range and a mixture of same type of materials, a product with the same structure would result. Spray drying onto a solid electrolyte or substrate doesn’t appear to be critical to the invention and viewed as simply preparing the material for annealing. For these reasons, the previous prior art rejection to Kim is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/CARLOS BARCENA/Primary Examiner, Art Unit 1723